Title: From George Washington to Chastellux, 2 June 1784
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de

 

My Dr Sir,
Mount Vernon 2d June 1784.

I had the honor to receive a short letter from you by Majr L’Enfant —My official letters to the Counts D’Estaing & Rochambeau (which I expect will be submitted to the members of the Society of the Cincinnati in France) will inform you of the proceedings of the Genl Meeting held at Philada on the 3d inst:; & of the reasons which induced a departure from some of the original principles and rules of the Society. As these have been detailed, I will not repeat them, & as we have no occurrences out of the common course, except the establishment of ten New States in the Western Territory —& the appointment of Mr Jefferson (whose talents & worth are well known to you) as one of the Commissioners for forming commercial Treaties in Europe; I will only repeat to you the assurances of my friendship, & of the pleasure I shou’d feel in seeing you in the shade of those trees which my hands have planted—& which by their rapid growth, at once indicate a knowledge of my declination, & their disposition to spread their mantles over me, before I go hence to return no more—for this, their gratitude, I will nurture them while I stay.
Before I conclude, permit me to recommend Colo. Humphreys, who is appointed Secretary to the Commission—to your countenance & civilities while he remains in France. he possesses an excellent heart, & a good understanding. With every sentiment of esteem & regard, I am My Dr Chevr Your Most affecte

G: Washington

